DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Allowable Subject Matter
The indicated allowability of claims 19-20 is withdrawn in view of the newly discovered reference(s) to Krahenbuhl yet al. (US 20130118847).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “first air chamber" and “second air chamber” in lines 7-9.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 defines first and second “fluid” chambers.
Regarding claims 1 and 10, the limitation “wherein said valve has a second position, said valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is in said second position, said valve allowing said first air chamber to receive air from said second air chamber even when it is in said second position” is unclear.  It is unclear with regards to the position of the valve.  The claims recite a “second position” but have not defined or established a first position. It is not entirely clear what is encompassed by “second position”.  
Regarding claims 1, 10 and 19, the limitation “wherein said valve has a second position, said valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is in said second position, said valve allowing said first air chamber to receive air from said second air chamber even when it is in said second position” is unclear.  It is unclear if the “second position” of the valve remains in the second position (closed and isolating first and second air chambers) when the valve allows the first air chamber to receive air from the second air chamber or, if the valve moves (i.e. spring-loaded ball or solenoid) at least in one direction to allow fluid flow in only one direction.  
Regarding claims 3 and 12, the limitation “wherein said valve stops a flow of said working fluid through said flow path from said first fluid chamber to said second fluid chamber when said valve is in said second position” is unclear.  It is not clear how claim 3 further defines the second position as claim 1 requires that the valve fluidly isolates said second air chamber from receiving additional air from said first air chamber when it is in said second position. 
Regarding claims 4 and 13, the limitation “wherein said valve allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said valve is in said second position” is not clear.  It is not clear how claim 4 further defines the second position as claim 1 requires that the valve allow said first air chamber to receive air from said second air chamber even when it is in said second position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Krahenbuhl yet al. (US 20130118847).
Regarding claim 1, Krahenbuhl yet al. discloses a first fluid chamber (at least fig 6, 246); a second fluid chamber (6020 and/or 6010) in fluid communication with said first fluid chamber via a flow path (6030) (fig 6); a valve (6040, paragraph 98 at least spring loaded solenoid of ball valve) provided in said flow path (6030) to control a flow of a working fluid between said first fluid chamber (246) and said second fluid chamber (6020 and/or 6010), wherein said valve has a second position (at least when 6040 is closed during a first translation, paragraph 100), said valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is in said second position (paragraph 100, lines 1-3), said valve allowing said first air chamber to receive air from said second air chamber even when it is in said second position (paragraph 100 at least at or during a second translation range wherein an addition volume or pressure opens 6040); an actuator (at least one or all of 234, 254, 6050, 6040) to control said valve (at least paragraphs 98-102); and a rod (at least one or all of 6050 and/or 252) disposed to couple said valve with said actuator (fig 6).
Regarding claim 2, Krahenbuhl yet al. discloses wherein said valve (6040) allows said working fluid to flow through said flow path (6030) between second fluid chamber and said first fluid chamber when said valve is in a first position (at least when 6040is open and chambers 246, 6020 and 6010).
Regarding claim 3, Krahenbuhl yet al. discloses wherein said valve (6040) stops a flow of said working fluid through said flow path from said first fluid chamber to said second fluid chamber when said valve is in said second position (paragraph 100, lines 1-3).
Regarding claim 4, Krahenbuhl yet al. discloses wherein said valve allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said valve is in said second position (paragraph 100 at least at or during a second translation range wherein an addition volume or pressure opens 6040). 
Regarding claim 5, Krahenbuhl yet al. discloses wherein the valve is an active valve (figs 6 and 17, 6040).
Regarding claim 6, Krahenbuhl yet al. discloses a manually adjustable feature (234) external to said shock assembly and coupled with said actuator (fig 6), said manually adjustable feature to manually adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (at least paragraphs 98-102 wherein 246, 6020, and 6010 can work together or independently resulting is desired spring response).
Regarding claim 7, Krahenbuhl yet al. discloses a manually adjustable feature (at least 234) external to said shock assembly and coupled with said actuator (fig 6), said manually adjustable feature able to manually adjust said actuator, while a vehicle utilizing said shock assembly is in operation, such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (at least paragraphs 98-102 wherein 246, 6020, and 6010 can work together or independently resulting is desired spring response).
Regarding claim 8, Krahenbuhl yet al. discloses an automatic adjustment feature  (1700) coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (fig 17 and at least paragraphs 56-59 describing the capability of automatic control in a separate embodiment).
Regarding claim 9, Krahenbuhl yet al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation, such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (fig 17 and at least paragraphs 56-59 describing the capability of automatic control in a separate embodiment).
Regarding claim 10, Krahenbuhl yet al. discloses Krahenbuhl yet al. discloses a first air chamber (at least fig 6, 246); a second air chamber (6020 and/or 6010) in fluid communication with said first air chamber via a flow path (6030) (fig 6); a valve (6040, paragraph 98 at least spring loaded solenoid of ball valve) provided in said flow path (6030) to control a flow of a working fluid between said first air chamber (246) and said second air chamber (6020 and/or 6010), wherein said valve has a second position (at least when 6040 is closed during a first translation, paragraph 100), said valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is in said second position (paragraph 100, lines 1-3), said valve allowing said first air chamber to receive air from said second air chamber even when it is in said second position (paragraph 100 at least at or during a second translation range wherein an addition volume or pressure opens 6040); an actuator (at least one or all of 234, 254, 6050, 6040) to control said valve (at least paragraphs 98-102)
Regarding claim 11, Krahenbuhl yet al. discloses wherein said valve (6040) allows said working fluid to flow through said flow path (6030) between second fluid chamber and said first fluid chamber when said valve is in a first position (at least when 6040is open and chambers 246, 6020 and 6010).
Regarding claim 12, Krahenbuhl yet al. discloses wherein said valve (6040) stops a flow of said working fluid through said flow path from said first fluid chamber to said second fluid chamber when said valve is in said second position (paragraph 100, lines 1-3).
Regarding claim 13, Krahenbuhl yet al. discloses wherein said valve allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said valve is in said second position (paragraph 100 at least at or during a second translation range wherein an addition volume or pressure opens 6040). 
Regarding claim 14, Krahenbuhl yet al. discloses wherein the valve is an active valve (figs 6 and 17, 6040).
Regarding claim 15, Krahenbuhl yet al. discloses a manually adjustable feature (234) external to said shock assembly and coupled with said actuator (fig 6), said manually adjustable feature to manually adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (at least paragraphs 98-102 wherein 246, 6020, and 6010 can work together or independently resulting is desired spring response).
Regarding claim 16, Krahenbuhl yet al. discloses a manually adjustable feature (at least 234) external to said shock assembly and coupled with said actuator (fig 6), said manually adjustable feature able to manually adjust said actuator, while a vehicle utilizing said shock assembly is in operation, such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (at least paragraphs 98-102 wherein 246, 6020, and 6010 can work together or independently resulting is desired spring response).
Regarding claim 17, Krahenbuhl yet al. discloses an automatic adjustment feature  (1700) coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (fig 17 and at least paragraphs 56-59 describing the capability of automatic control in a separate embodiment).
Regarding claim 18, Krahenbuhl yet al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation, such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (fig 17 and at least paragraphs 56-59 describing the capability of automatic control in a separate embodiment).
Regarding claim 19, Krahenbuhl yet al. discloses a first air chamber (at least fig 6, 246); a second air chamber (6020 and/or 6010) in fluid communication with said first air chamber via a flow path (6030); and a valve (6040, paragraph 98 at least spring loaded solenoid of ball valve) provided in said flow path (6030) to control a flow of a working fluid between said first air chamber (246) and said second air chamber (6020 and/or 6010), said valve allows said second air chamber to be fluidly coupled with said first air chamber when it is in a first position (at least when 6040 is open and 246, 6020, and 6010 are in communication through 6030), said valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is in a second position (at least when 6040 is closed during a first translation, paragraph 100), said valve allowing said first air chamber to receive air from said second air chamber even when it is in said second position (paragraph 100 at least at or during a second translation range wherein an addition volume or pressure opens 6040); and an actuator to control said valve (at least one or all of 234, 254, 6050, 6040), said actuator adjustable from a point external to said air shock assembly (at least fig 6, 234), said actuator to modify an available volume of air for said first air chamber to provide different damping characteristics for said air shock assembly (at least paragraphs 98-102). 
Regarding claim 20, Krahenbuhl yet al. discloses wherein said actuator is further to modify an available volume of air for said first air chamber to provide different damping characteristics for said air shock assembly while a vehicle utilizing said shock air assembly is in operation (at least paragraphs 98-102 wherein 246, 6020, and 6010 can work together or independently resulting is desired spring response).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                  

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657